Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1, 2, 12, and 14, as amended, are currently pending and have been considered below. Claims 3-11, and 15-22, as filed, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 112
Claims 1 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 cite the limitation “the preceding time is not a starting position for the unmanned aerial vehicle”. This limitation is not disclosed in the original disclosure. In fact, in paragraph 50, the preceding time is disclosed to be a “start point”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Navot et al. (US 2015/0379876; hereinafter Navot) in view of Bodin et al. (USP 7,228,232; hereinafter Bodin).
Regarding Claim 1:
Navot discloses a flight direction correction method for an unmanned aerial vehicle, a flight path of the unmanned aerial vehicle comprising a plurality of straight flight path sections, the method comprising: 
obtaining, by a positioning apparatus included in the unmanned aerial vehicle at interval of a predetermined time T, a position of the unmanned aerial vehicle during the unmanned aerial vehicle flies according to a straight flight path section (Navot, Para. [0068], [0094-0097], Navot discloses the aerial vehicle periodically transmits position information to other aerial vehicles, by the navigation system (Fig. 11), additionally the position of the aerial vehicle is obtained through GPS data in order to determine distance between the aerial vehicle and objects); and 
correcting a flight direction of the unmanned aerial vehicle according to an angle determined based on coordinates of a position of the unmanned aerial vehicle obtained…at a preceding time , coordinates of a position of the unmanned aerial vehicle obtained…at a current time (Bodin, Fig. 18, element 582) and coordinates of an end position (Bodin, Fig. 18, element 584) of the straight flight path section (Bodin, Column 19, Line 62 – Column 20, Line 39, Figure 18, Bodin discloses calculating an intermediate waypoint angled away from the no fly zone, and an angle to return the aerial vehicle to the original straight flight path section following the avoidance maneuver).  
	wherein the position of the unmanned aerial vehicle obtained…at the preceding time is not a starting position preset for the unmanned vehicle (Bodin, Column 3, Lines 51-56, Bodin discloses the starting position is merely the starting point before the flight direction is corrected during the flight path) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Navot to include correcting a flight direction based on an angle determined at the preceding time, current time, and end position as disclosed by Bodin in order to perform an avoidance maneuver and return to the straight flight path section, (Bodin, Column 20, Lines 3-13)
Regarding Claim 2:
The combination of Navot and Bodin discloses the method according to claim 1.
Navot further discloses establishing a Cartesian coordinate system I perpendicular to a height direction, and obtaining coordinates (xi-1, yi-1) of the position of the unmanned aerial vehicle obtained by the positioning apparatus at the preceding time in the Cartesian coordinate system I, coordinates (xi, yi) of the position of the unmanned aerial vehicle obtained by the position apparatus at the current time in the Cartesian coordinate system I and coordinates (xb , yb) of the end position of the straight flight path section encompassing the position of the unmanned aerial vehicle at the current time in the Cartesian coordinate system I (Navot, Para. [0022], Fig. 9, Navot discloses determining a ; and 
correcting the flight direction of the unmanned aerial vehicle based on the coordinates (xi-1, yi-1) of the position at the preceding time, the coordinates (xi, yi) of the position at the current time and the coordinates (xb , yb) of the end position (Navot, Para. [0091-0092], Fig. 9, Navot discloses the vector of the aerial vehicle is changed based on the current vector of the aerial vehicle, and object vector (obstacle to be avoided)).  
Regarding Claim 3:
The combination of Navot and Bodin discloses the method according to claim 2.
Navot further discloses wherein a connection line between the coordinates (xi, yi) of the position at the current time and the coordinates (xi-1, yi-1) of the position 4827-6504-4613 1-4- at the preceding time is defined as L1, and a connection line between the coordinates (xi, yi) of the position at the current time and the coordinates (xb , yb) of the end position is defined as L2 (Navot, Para. [0024], Navot discloses a flight path (connection lines) is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location); 
the correcting the flight direction of the unmanned aerial vehicle based on the coordinates (xi-1, yi-1) of the position at the preceding time, the coordinates (xi, yi) of the position at the current time and the coordinates (xb , yb) of the end position (Navot, Para. [0091-0092], Fig. 9, Navot discloses the vector of the aerial vehicle is changed based on the current vector of the aerial vehicle, and object vector (obstacle to be avoided)) comprises: 
obtaining an angle αi between L1 and a horizontal axis of the Cartesian coordinate system I, and an angle βi between L2 and the horizontal axis of the Cartesian coordinate system I (Navot, Para. [0024], Fig. 9, Navot discloses the aerial vehicle plans the flight path, and therefore the vector of the ; and 
deflecting the flight direction of the unmanned aerial vehicle by an angle                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    to the end position (Navot, Para. [0091-0092], Fig. 9, Navot discloses the vector of the aerial vehicle is changed based on the current vector (which includes angles of the aerial vehicle in relation to the coordinate system of Fig. 9) of the aerial vehicle, and object vector (obstacle to be avoided)).  
Regarding Claim 4:
The combination of Navot and Bodin discloses the method according to claim 3.
Navot further discloses wherein a connection line between the coordinates (xi-1, yi-1) of the position at the preceding time and the coordinates (xb , yb) of the end position is defined as L3 (Navot, Para. [0024], Navot discloses a flight path is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location; therefore the connection line from the starting position to the end position would be known); 
the deflecting the flight direction of the unmanned aerial vehicle by an angle                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     to the end position comprises: 
wherein, when a slope of L1 is positive, if a slope of L3 is less than the slope of L1, the flight direction of the unmanned aerial vehicle is deflected clockwise, and if the slope of L3 is greater than the slope of L1, the flight direction of the unmanned aerial vehicle is deflected counterclockwise (Navot, Fig. 9, Para. [0092], Navot discloses the defensive direction (deflected flight direction) is based upon the aerial vehicle location and vector, and the amount of objects, and object vectors to be avoided); and 
when the slope of L1 is negative, if the slope of L3 is greater than the slope of L1, the flight direction of the unmanned aerial vehicle is deflected clockwise, and if the slope of L3 is less than the slope of L1, the flight direction of the unmanned aerial vehicle is deflected counterclockwise (Navot, .  
Regarding Claim 5:
The combination of Navot and Bodin discloses the method according to claim 3.
Navot further discloses before the deflecting the flight direction of the unmanned aerial vehicle, determining whether                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    is greater than or equal to a predetermined value θ, if                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                     is greater than or equal to the predetermined value θ, the flight direction of the unmanned aerial vehicle is deflected by the angle                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    to the end position, if                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    is less than the predetermined value θ, no deflection is performed (Navot, Para. [0083], Navot discloses a predetermined number of defensive directions (predetermined value θ) are used in response to avoiding an object, when the object is in the path of the aerial vehicle, or not using the defensive direction when the object is not in the path of the aerial vehicle).  
Regarding Claim 7:
Navot discloses the method according to claim 1.
Navot further discloses wherein the unmanned aerial vehicle changes the flight direction when an obstacle is detected, and the flight direction of the unmanned aerial vehicle is corrected using the correction method, after detecting bypassing the obstacle (Navot, Para. [0076-0078], Navot discloses the aerial vehicle flight direction is changed or corrected based on the vector of the aerial vehicle (positions over time) and the object vector).  
Regarding Claim 8:
The combination of Navot and Bodin discloses a control method for an unmanned aerial vehicle, the method comprising: 
developing a flight path for the unmanned aerial vehicle based on coordinates of a target position and current coordinates (Navot, Para. [0024], Navot discloses a flight path is planned by the ; and 
flying according to the developed flight path and correcting a flight direction of the unmanned aerial vehicle according to the correction method according to claim 1 (Navot, Para. [0024], [0076-0078], Navot discloses a flight path is planned by the aerial vehicle flight direction is changed or corrected based on the vector of the aerial vehicle (positions over time) and the object vector on route to the destination location).  
Regarding Claim 9:
The combination of Navot and Bodin discloses the method according to claim 8.
Navot further discloses establishing the Cartesian coordinate system I perpendicular to the height direction, and obtaining coordinates (xa1, ya1) of a starting point of a first straight flight path section of the flight path in the Cartesian coordinate system I and coordinates (xb1, yb1) of an end point of the first straight flight path section in the Cartesian coordinate system I (Navot, Para. [0022], Fig. 9, Navot discloses determining a plane (two-dimensional Cartesian coordinate system) which contains vector information (positions over time) for the aerial vehicle and object to be avoided); and 
obtaining an initial flight direction of the unmanned aerial vehicle based on the coordinates (xa1, ya1) of the starting point and the coordinates (xb1, yb1) of the end point, and flying according to the obtained initial flight direction (Navot, Para. [0024], Navot discloses a flight path is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location).  
Regarding Claim 10:
The combination of Navot and Bodin discloses the method according to claim 9.
Navot further discloses when the unmanned aerial vehicle reaches a joint point with an adjacent straight flight path section, a connection line between coordinates of a starting point of a preceding straight flight path section in the Cartesian coordinate system I and coordinates of an end point of the preceding straight flight path section in the Cartesian coordinate system I is defined as Li, a connection line between coordinates of a starting point of a subsequent straight flight path section in the Cartesian coordinate system I and coordinates of an end point of the subsequent straight flight path section in the Cartesian coordinate system I is defined as Li+1 (Navot, Para. [0024], Navot discloses a flight path (connection lines) is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location), obtaining an angle δi between Li and a horizontal axis of the Cartesian coordinate system I and an angle δi+1 between Li+1 and the horizontal axis of the Cartesian coordinate system I (Navot, Para. [0024], Fig. 9, Navot discloses the aerial vehicle plans the flight path, and therefore the vector of the aerial vehicle is known as applied to the coordinate system of Figure 9, which would include the angles of the aerial vehicle position and direction as related to the coordinate system of Figure 9), deflecting the flight direction of the unmanned aerial vehicle to a position of the end point of the subsequent straight flight path section by an angle of δi + δi+1 to enter the subsequent straight flight path section (Navot, Para. [0091-0092], Fig. 9, Navot discloses the vector of the aerial vehicle is changed based on the current vector (which includes angles of the aerial vehicle in relation to the coordinate system of Fig. 9) of the aerial vehicle, and object vector (obstacle to be avoided)).  
Regarding Claim 11:
The combination of Navot and Bodin discloses the method according to claim 9.
Navot further discloses receiving an instruction from a first remote controller to take off, and reaching the target position, and receiving an instruction from a second remote controller to land (Navot, Para. [0066-0070], Navot discloses an automated aerial vehicle management system which comprises of materials handling facilities, relay locations, and delivery locations which are all connected .  
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 21:
the method according to claim 1.
Navot further discloses, wherein the predetermined time T is determined according to weather conditions and environment (Navot, Para. [0024], [0095-0097], Navot discloses the flight path and actual navigation of the route are planned based on weather information provided to the aerial vehicle through sensors, other aerial vehicles, or a central location, with the sampling rates over a period of time being part of the flight path and navigation of the route for the aerial vehicle).
Regarding Claim 22:
The combination of Navot and Bodin discloses the method according to claim 1.
Navot further discloses wherein the angle is formed by a first line and second line, the first line connecting the coordinates of the position of the unmanned aerial vehicle obtained at the preceding time and the coordinates of the position of the unmanned aerial vehicle obtained at the current time, and the second line connecting the coordinates of the position of the unmanned aerial vehicle obtained at the current time and the coordinates of the end position of the straight flight path section (Navot, Para. [0076-0078], Navot discloses the trajectory of the aerial vehicle is determined by sampling the position of the aerial vehicle, by GPS data, over time, thus providing trajectory of the aerial vehicle, and a corresponding retreat vector (greater than 35 degrees, See para. 106) based on the vector of the object to be avoided), which allows the flight path to be modified and continue along to the destination location following the object avoidance maneuver, see Para. [0024]. 
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Navot in view of Shi et al. (US 2016/0093124; hereinafter Shi).
Regarding Claim 6:
The combination of Navot and Bodin discloses the method according to claim 1.
Shi, in the same field of endeavor of unmanned aerial vehicles, discloses wherein in a straight flight path section, at a first predetermined distance from an end point of the straight flight path section, the predetermined time T is reduced (Shi, Para. [0024-0025], Shi discloses the sampling rate from the sensors, which include geographic position, can be changed for predetermined conditions (i.e. landing, nearing end of flight path)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Navot to include a varying sampling rate of position data as disclosed by Shi in order to capture additional information useful during accident reconstruction, (Shi, Para. [0051]).
Regarding Claim 19:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
In regards to claim 1, the applicant argues the cited art of Bodin fails to disclose “an angle determined on coordinates of a position of the unmanned aerial vehicle obtained by the positioning apparatus at a preceding time, coordinates of a position of the unmanned aerial vehicle obtained by the positioning apparatus at a current time, and coordinates of an end position of the straight flight path section”. The examiner respectfully disagrees. Bodin discloses the correcting of a flight direction according to the angle determined based on position at a preceding time, position at a current time, and position at end of the straight flight path, (Bodin Column 19 line 62 – Column 20 Line 39, Figure 18). 
Furthermore, the applicant’s argument appears to be focused on Bodin disclosure of future or anticipated positions as the end position of the flight path. The end position as disclosed by claim 1 merely cites the claim element of the end position being at the end of the straight flight path section. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664